Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
21, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed April 21, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00121-CV
____________
 
IN RE JOANN ROMERO, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On February 3, 2005, relator filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator seeks 
certain discovery from the Houston Rockets, real party in interest=s former employer, but the trial
court granted real party in interest=s motion for protection. 




Mandamus relief is available if the trial court abuses its
discretion, either in resolving factual issues or in determining legal
principles when there is no other adequate remedy by law.  See Walker v. Packer, 827 S.W.2d 833,
839-40 (Tex. 1992).  A trial court abuses
its discretion if Ait reaches a decision so arbitrary and unreasonable as to
amount to a clear and prejudicial error of law.@ 
Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 917
(Tex.1985).  Mandamus is intended to be
an extraordinary remedy, only available in limited circumstances Ainvolving manifest  and urgent necessity and not for grievances
that may be addressed by other remedies.@ 
Holloway v. Fifth Court of Appeals, 767 S.W.2d 680, 684 (Tex. 1989).  An appellate remedy is not inadequate merely
because the party may incur more expense and delay than in obtaining the
writ.  Walker, 827 S.W.2d at
842.  
Relator has not established that she is entitled to mandamus
relief.  Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed April 21, 2005.
Panel consists of
Justices Edelman, Seymore, and Guzman.